            Case 1:16-cr-00356-ER Document 97 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          9/17/2020
-------------------------------------------------------- X
UNITED STATES OF AMERICA,                                :
                                                         :
                  -v-                                    :
                                                         :                 16-CR-356-1 (ER)
FRED ELM,                                                :
                                                         :                       ORDER
                                    Defendant.           :
-------------------------------------------------------- X

Edgardo Ramos, D.J.:

        The sentencing previously scheduled for September 18, 2020, is hereby

RESCHEDULED for September 25, 2020, at 9:00 a.m., and will occur as a videoconference

using the CourtCall platform. As requested, defense counsel will be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the sentencing proceeding

begins; defense counsel should make sure to answer the telephone number that was previously

provided to Chambers at that time.

        To optimize the quality of the video feed, the Court, the defendant, defense counsel, and

the government will appear by video for the proceeding; all others will participate by telephone.

Due to the limited capacity of the CourtCall system, only one counsel per party may participate.

Co-counsel, members of the press, and the public may access the audio feed of the conference by

calling 855 -268-7844 and using access code 67812309# and PIN 9921299#.

        In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. The link is non-transferrable and can be used by only one person;

further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.
           Case 1:16-cr-00356-ER Document 97 Filed 09/17/20 Page 2 of 2




       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (877) 411-9748 and use access code 3029857#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.)

       SO ORDERED.


Dated: September 17, 2020                             __________________________
       New York, New York                             Edgardo Ramos, U.S.D.J
                                                      United States District Judge




                                                  2
